United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3443
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Rene Manuel Vargas-Miranda,             *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: August 28, 2009
                                Filed: September 1, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Rene Manuel Vargas-Miranda appeals from the 120-month prison sentence the
district court1 imposed after he pled guilty to possessing with intent to distribute 1
kilogram or more of a mixture or substance containing heroin. Counsel has filed a
brief under Anders v. California, 386 U.S. 738 (1967), arguing that the sentence is
unreasonable and that the district court erred in not granting Vargas-Miranda safety-
valve relief. Specifically, counsel asserts that Vargas-Miranda satisfied U.S.S.G.



      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
§ 5C1.2’s requirement of truthfully providing the government with information by
admitting his involvement in the offense at the plea hearing.

       We find no error in the district court’s decision not to grant Vargas-Miranda
safety-valve relief. See United States v. Guerra-Cabrera, 477 F.3d 1021, 1025 (8th
Cir. 2007) (to merit safety-valve treatment, defendant must do more than disclose
basic facts of his crime); United States v. Alarcon-Garcia, 327 F.3d 719, 723 (8th Cir.
2003) (while defendant seeking safety-valve relief is not obliged to submit to
government interview, he takes very dangerous course if he declines to offer himself
for debriefing). We also hold that a challenge to the reasonableness of Vargas-
Miranda’s prison sentence is precluded, because he was sentenced to the statutory
minimum. See 21 U.S.C. § 841(b)(1)(A)(i) (establishing minimum prison term of 10
years for person convicted of possessing with intent to distribute 1 kilogram or more
of mixture or substance containing heroin); United States v. Hawkins, 548 F.3d 1143,
1150 (8th Cir. 2008) (reasonableness review does not apply to statutorily mandated
sentences), cert. denied, 129 S. Ct. 2757 (2009).

     We have reviewed the record independently in accordance with Penson v. Ohio,
488 U.S. 75 (1988), and find no nonfrivolous issues.

      Accordingly, we grant counsel leave to withdraw, and we affirm.
                     ______________________________




                                         -2-